            Case 1:20-cv-03061-OTW Document 17
                                            16 Filed 01/07/21
                                                     01/06/21 Page 1 of 1
                              CHRISTOPHER J. BOWES, ESQ.
                                     54 Cobblestone Drive
MEMO ENDORSED                         Shoreham, NY 11786
                                          Tel. (212) 979-7575
                                          Fax (631) 929-1700
                                           cjbowes@gmail.com
                                                                    January 6, 2021
   Via ECF
   Hon Ona T. Wang
   United States Magistrate Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007                                            Re:     Gutierrez v. Saul
                                                                         20 Civ. 3061 (OTW)

   Dear Judge Wang:

           As the attorney for the above plaintiff, I write to request a one week extension of time in
   which to serve plaintiff's portion of the joint stipulation in this case. These papers are due to be
   served today. This is plaintiff's second request for an extension of time.

           I have been unable to complete Mr. Gutierrez’s papers by today on account of a number
   of unanticipated matters that have consumed my time in addition to multiple family obligations.
   With the consent of opposing counsel, SAUSA Shira Siskind, I respectfully request approval of
   the following revised schedule:

          January 13, 2021        Plaintiff's Portion of Joint Stipulation
          February 12, 2021       Defendant's Portion of Joint Stipulation
          February 26, 2021       Plaintiff's Reply
          March 1, 2021           Joint Stipulation Filed

           Thank you for Your Honor's attention to this matter.

                                                                 Very truly yours,

                                                                 /s/ Christopher J. Bowes
                                                                 Christopher J. Bowes, Esq

   cc:    SAUSA Shira Siskind
                                                     SO ORDERED:


                                                     Application GRANTED.


                                                     _________________________
                                                     Ona T. Wang              1/7/21
                                                     United States Magistrate Judge
